United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 






Inventor: Daniel Bannoura			:		
Patent No. 11,110,601				:	REDETERMINATION OF PATENT
Issue Date: September 7, 2021		:	TERM ADJUSTMENT 
Application No. 16/689,193			:	
Filing Date: November 20, 2019		:	  
Attorney Docket No. 23464.0			:		


The instant redetermination of the patent term adjustment (“PTA”) set forth on the patent is being issued in response to a Request for Recalculation of Patent Term Adjustment in View of Safe Harbor Statement under 37 CFR 1.704(d) filed October 29, 2021.

The United States Patent and Trademark Office (“Office”) has recalculated the PTA and determined the correct PTA is 113 days.

Relevant Procedural History

The patent issued with a PTA determination of 103 days on September 7, 2021.  The instant request was filed on October 29 2021.

Decision

The PTA set forth on the patent is based on the following determinations previously made by the Office: 

	(1)	The period of delay under 35 U.S.C. § 154(b)(1)(A) (“A Delay”) is 113 days;
	(2)	The period of delay under 35 U.S.C. § 154(b)(1)(B) (“B Delay”) is 0 days;
(3)	The period of delay under 35 U.S.C. § 154(b)(1)(C) (“C Delay”) is 0 days;
(4)	The number of days of overlapping delay (“Overlap”) between the periods of 
A Delay, B Delay, and C Delay is 0 days; and
(5)	The period of delay under 35 U.S.C. § 154(b)(2)(C) (“Applicant Delay”) is 
10 days.

The PTA to be set forth on a patent is the sum of the days of A Delay, B Delay, and C Delay reduced by the number of days of Overlap and Applicant Delay.  In other words, the following formula may be used to calculate the PTA:

	PTA = 	A Delay + B Delay + C Delay – Overlap – Applicant Delay


The patent sets forth a PTA of 103 days (113 days of A Delay + 0 days of B Delay + 0 days of    C Delay - 0 days of Overlap - 10 days of Applicant Delay).

The period of Applicant Delay consists of a single 10-day period of delay under 37 C.F.R. §1.704(c)(10) based on the following facts:

	(1)	The Office issued a Notice of Allowance on May 13, 2021; and
	(2)	An information disclosure statement (“IDS”) was filed on June 29, 2021.

The request seeks reconsideration of the Office’s PTA determination based solely on an alleged failure by the Office to recognize the IDS was accompanied by a safe harbor statement under     37 C.F.R. § 1.704(d).

A review of the record indicates the IDS was filed with a form titled “Patent Term Adjustment Statement under 37 CFR 1.704(d).”  The form includes a safe harbor statement under 37 C.F.R. 
§ 1.704(d).  Therefore, the Office’s entry of a reduction in PTA for applicant delay based on the submission of the IDS was proper.  

In view of the prior discussion, the number of days of Applicant Delay is 0 days.

Conclusion

The correct PTA is 113 days (113 days of A Delay + 0 days of B Delay + 0 days of C Delay - 
0 days of Overlap - 0 days of Applicant Delay).

A request under 37 C.F.R. § 1.705 and the required fee of $210 for the request may be filed if patentee disagrees with the Office’s determination the correct PTA is 113 days.  Such a request must be filed within TWO MONTHS of the issuance date of the instant redetermination of PTA.  Extensions of the two-month time period may be obtained under 37 C.F.R. § 1.136(a).  If a request under 37 C.F.R. § 1.705 is not filed within the maximum extendable period to file the request, the Office will sua sponte issue a certificate of correction adjusting the PTA to 113 days.

Further correspondence with respect to this matter may be submitted as follows:

By Internet:	A request for reconsideration may be filed electronically using EFS Web.1  			Document Code “PET.OP” should be used if the request is filed electronically.  
	
By mail:	Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA  22313-1450

By facsimile:	(571) 273-8300
		Attn: Office of Petitions
By hand:	U.S. Patent and Trademark Office
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314

Telephone inquiries specific to this decision should be directed to Attorney Advisor Steven Brantley at (571) 272-3203.  

/Charles Steven Brantley/

Charles Steven Brantley 
Attorney Advisor
Office of Petitions

Enclosure:	Draft Certificate of Correction








    
        
            
    

    
        1 General Information concerning EFS Web can be found at http://www.uspto.gov/patents/process/file/efs/index.jsp.